Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 21, 24-32, 34-36, 41-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Lizardi (US 6641596) discloses a suture anchor system (Figs. 1-4) comprising a suture anchor having an elongate body (12, 112) with an inner lumen (22, 122) and a sidewall (24, 124) extending longitudinally therealong (col. 4, ll. 18-34, col. 7, ll. 9-25); and a plurality of bone-engaging surface features (36, 136) formed on at least a proximal portion of the elongate body.  The sidewall has an opening (104) extending therethrough into the inner lumen.  The two planar sidewalls 24, 28 or 124, 128 are disclosed as being able to be made round or curved (col. 4, ll. 35-46, col. 7, ll. 26-34) thereby achieving a D-shaped cross sectional shape.  
In regards to independent claim 21, the opening (124) is located in the same axial location as the plurality of bone-engaging surface features as opposed to entirely distal as claimed since the opening is intended for use with an expansion pin (106) and would not been obvious to modify the location of the opening to be entirely distal to the bone-engaging surface.
In regards to independent claim 36, the suture does not extend through the opening since the opening is intended for use with the expansion pin as seen in Fig. 3.  Rather, a first suture (80) extends through hole (144) and suture engaging groove (142).  

 Thus, the prior art of record does not disclose or fairly suggest either singly or combination the claimed suture anchor of claim 21 and the surgical system of claim 36. Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KATHERINE M SHI/Primary Examiner, Art Unit 3771